Citation Nr: 1605325	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a peptic ulcer. 

2. Entitlement to service connection for a stomach scar.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from May 1970 through November 1971. The Veteran also had service in the Florida National Guard from January 1972 through October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for a peptic ulcer and a stomach scar.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2015. A transcript of the hearing is of record. 

This appeal has been processed through the electronic Veterans Benefits Management System. 


FINDING OF FACT

The Veteran's peptic ulcer perforation and resulting stomach scar are not etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a peptic ulcer are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a stomach scar are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify & Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an October 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file. However, the Board notes that no VA examination has been obtained in this case. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of a relationship between the diagnosed disabilities and service. It was not found necessary to provide an examination or medical opinion for the Veteran's alleged peptic ulcer perforation and resulting stomach scar. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c).

Finally, the Veteran also had a hearing before the Board. The hearing was appropriately conducted as the presiding VLJ duly explained the issue identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzalez v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
	
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and law evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Element (1) of service connection requires that there be a current disability. VA compensation only may be awarded to an applicant who has a disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 104 F.3d 1328 (1997).   This requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance. Id. at 294, n.3.

Here, the Veteran filed a December 1979 claim for "nerves and ulcers". The ulcer claim was never adjudicated by the RO and is therefore still open. Subsequently, the Veteran has February 1989 medical records that show a perforation of a peptic ulcer in the duodenum that required surgery. This 1989 condition is sufficiently proximate to the appeal period.  Therefore, element (1) is met. 

Element (2) of service connection requires in-service occurrence of the condition. The Veteran alleged at the hearing that he received care at a VA hospital after returning from the Vietnam war in 1971. He testified that he was complained of stomach trouble, received a lower GI series and was given Tagamet for his stomach discomfort. He asserts that he had an ulcer at the time but because it was in his duodenum, it was not detectable. In his 1989 treatment records, the Veteran also alleges a history of related symptoms since 1974. 

The evidence in the record does not support the Veteran's claim of in-service incurrence of a peptic ulcer. In the Veteran's National Guard enlistment examination in January 1972, there were no abnormal findings and the Veteran denied a history of stomach trouble or indigestion. The Veteran did report several other problems including dermatitis. At a March 1972 VA examination, there are normal examination findings and no mention of ulcers or a gastric condition. The Veteran also filed a VA 21-526 in October 1972 for a nervous condition but does not mention either ulcers or gastric problems. There is also a January 1973 VA 10-1000 Hospital Summary which shows VA records from October 1972 show the Veteran reporting being nervous and giving a history of rheumatic fever, skin rashes, asthma and a hand fracture, but again, does not complain of an ulcer. 

There is nothing in the record to show complaints of or diagnoses in service by the Veteran until a December 1979 application for benefits where he lists both nerves and ulcers as disabilities incurred in service. Moreover, the Board notes that the Veteran appears to be an adequate historian for his other medical disabilities both past and present in his service treatment records. AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present). The Board finds these contemporaneous medical records to be more probative than statements from the Veteran made years after service. Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight). 

The Board also considered the Veteran's statement made during his 1989 hospital visit that he has had ulcer-related symptoms since 1974. Even if accepted as true, this would not be evidence that symptoms occurred within a year of service since the Veteran left service in 1972. Element (2) is not met for the peptic ulcer.

Peptic ulcer is a chronic condition and is presumed to have been incurred in service if it manifests to a compensable level within one year of discharge. As a chronic condition, service connection can also be established through a credible continuity of symptomatology. 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331,1338 (Fed. Cir. 2012). However, for the reasons discussed above, the evidence is against finding either of these provisions have been satisfied. 

The Veteran also related his ulcer to a psychiatric condition. However, he was denied service connection for a psychiatric disability in a June 1973 Rating Decision. Therefore, even if the ulcer is secondary to a psychiatric condition, service connection is not warranted. 38 CFR § 3.310. 

Finally, the stomach scar is not an independent disability from the peptic ulcer. They are a result of a peptic ulcer perforation in February 1989. The stomach scar is also not aggravated by any existing service connected disability. Therefore, the stomach scar is not service connected. 


ORDER

Service connection for a peptic ulcer is denied. 

Service connection for a stomach scar is denied. 




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


